                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


SUSAN JORGENSEN-ZIEBERT
on behalf of herself and
all others similarly situated,                              Case No. 21-cv-302

                Plaintiff,                                  COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
       v.                                                   PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
AGNESIAN HEALTHCARE, INC.
1808 West Beltline Highway                                  JURY TRIAL DEMANDED
Madison, Wisconsin 53703

                Defendant


                                         COMPLAINT


                                PRELIMINARY STATEMENT

       1.       This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Susan Jorgensen-Ziebert, on behalf of herself and all other similarly

situated current and former hourly-paid, non-exempt employees of Defendant, Agnesian

Healthcare, Inc., for purposes of obtaining relief under the FLSA and WWPCL for unpaid

overtime compensation, unpaid agreed upon wages, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate.

       2.       Defendant is headquartered in Madison, Wisconsin, and is a healthcare system

operating primarily in east-central Wisconsin.



            Case 2:21-cv-00302-SCD Filed 03/10/21 Page 1 of 31 Document 1
       3.       Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate Plaintiff and all other current and former hourly-paid,

non-exempt employees for all hours worked and work performed each workweek, including at

an overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek, by: (1)

engaging in unlawful timeclock rounding vis-à-vis said employees’ pre-shift and post-shift hours

worked and/or work performed, to the detriment of said employees and to the benefit of

Defendant, in violation of the FLSA and WWPCL; and (2) failing to compensate Plaintiff and all

other hourly-paid, non-exempt employees for meal periods during which they were not

completely relieved of duty or free from work for at least thirty (30) consecutive minutes in

duration, in violation of the WWPCL (and which resulted in overtime violations of the FLSA).

       4.       Defendant’s failure to compensate its hourly paid, non-exempt employees for

compensable work performed each workweek, including but not limited to at an overtime rate of

pay, was intentional, willful, and violated federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

                                 JURISDICTION AND VENUE

       5.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.       This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.




            Case 2:21-cv-00302-SCD Filed 03/10/21 Page 2 of 31 Document 1
       7.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.

                                            PARTIES

       8.       Defendant is a Madison, Wisconsin-based entity with a principal office address of

1808 Beltline HIghway, Madison, Wisconsin 53713.

       9.       For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       10.      For purposes of the FLSA, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms or variations thereof are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       11.      Plaintiff, Susan Jorgensen-Ziebert, is an adult female resident of the State of

Wisconsin residing at N7496 Niagara Lane, Fond du Lac, Wisconsin 54937.

       12.      Plaintiff’s Notices of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       13.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant owned, operated, and managed multiple physical locations in

the State of Wisconsin, including but not limited to Fond du Lac Regional Clinic, St. Agnes

Hospital, Waupun Memorial Hospital, Consultants Laboratory, Ripon Medical Center, St.

Francis Home, Villa Loretto, and Villa Rose.

       14.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked as an hourly-paid, non-exempt employee in the




            Case 2:21-cv-00302-SCD Filed 03/10/21 Page 3 of 31 Document 1
position of Licensed Practical Nurse (“LPN”) at Defendant’s Villa Loretto location, located at

N8114 County Road WW, Mount Calvary, Wisconsin 53057.

        15.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked alongside all other hourly-paid, non-exempt employees

at Defendant’s Villa Loretto location as part of Defendant’s broader healthcare services to its

patients.

        16.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff primarily performed compensable work in her position of LPN

at Defendant’s direction, on Defendant’s behalf, for Defendant’s benefit, and/or with

Defendant’s knowledge at Defendant’s Villa Loretto location.

        17.     Plaintiff brings this action on behalf of herself and all other similarly-situated

current and former hourly-paid, non-exempt employees who work at, worked at, and/or were

employed by Defendant at any of its locations within the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1). Plaintiff performed similar job duties as

other current and former hourly-paid, non-exempt employees who work at, worked at, and/or

were employed by Defendant, and Plaintiff and all other current and former hourly-paid, non-

exempt employees were subject to Defendant’s same unlawful compensation policies and

practices as enumerated herein.

        18.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt

employees performed compensable work in the same or similarly-titled positions subject to

Defendant’s same unlawful compensation policies and practices as enumerated herein at




            Case 2:21-cv-00302-SCD Filed 03/10/21 Page 4 of 31 Document 1
Defendant’s direction, on Defendant’s behalf, for Defendant’s benefit, and/or with Defendant’s

knowledge at locations that were owned, operated, and managed by Defendant.

       19.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant supervised Plaintiff’s day-to-day activities and the day-to-

day activities of all other hourly-paid, non-exempt employees.

       20.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant hired, terminated, promoted, demoted, and suspended

Plaintiff and all other hourly-paid, non-exempt employees.

       21.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work

performance of all other hourly-paid, non-exempt employees.

       22.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s work schedule and the work schedules

of all other hourly-paid, non-exempt employees.

       23.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s and all other hourly-paid, non-exempt

employees’ hourly rates of pay and means of compensation.

       24.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

       25.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s hours of work and the hours of work of all other hourly-paid,

non-exempt employees were tracked and recorded by Defendant.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 5 of 31 Document 1
       26.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established the work rules, policies, and procedures by which

Plaintiff and all other hourly-paid, non-exempt employees abided in the workplace.

       27.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s

employment and the employment of all other hourly-paid, non-exempt employees.

       28.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the work rules, policies, and procedures by which Plaintiff and all other

hourly-paid, non-exempt employees abided in the workplace were embodied in Defendant’s

“Associate Handbook,” which stated, in part: “You should not swipe in or timestamp more than

seven minutes before your scheduled start time or seven minutes after your scheduled quit time.”

                                 GENERAL ALLEGATIONS

       29.     In approximately October 2015, Defendant hired Plaintiff as an hourly-paid, non-

exempt employee in the position of LPN working at Defendant’s Villa Loretto location.

       30.     In approximately February 2021, Plaintiff’s employment with Defendant ended.

       31.     During Plaintiff’s employment with Defendant, Defendant compensated Plaintiff

on an hourly basis and/or with an hourly rate of pay.

       32.     During Plaintiff’s employment with Defendant, Plaintiff was a non-exempt

employee for purposes of the FLSA and WWPCL.

       33.     On a daily basis during Plaintiff’s employment with Defendant, Plaintiff worked

alongside other hourly-paid, non-exempt employees providing healthcare services at Defendant’s

Villa Loretto location.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 6 of 31 Document 1
       34.    On a daily basis during Plaintiff’s employment with Defendant, Plaintiff

performed compensable work at Defendant’s direction, on Defendant’s behalf, for Defendant’s

benefit, and/or with Defendant’s knowledge as an hourly-paid, non-exempt employee at

Defendant’s Villa Loretto location.

       35.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were employed by

Defendant in hourly-paid, non-exempt job positions and performed compensable work on

Defendant’s behalf, with Defendant’s knowledge, for Defendant’s benefit, and/or at Defendant’s

direction at locations that were owned, operated, and managed by Defendant.

       36.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees regularly

worked in excess of forty (40) hours per workweek.

       37.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt employees worked in excess of forty (40) hours per workweek.

       38.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees on a bi-weekly basis via check.

       39.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday

through Saturday.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 7 of 31 Document 1
       40.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were non-

union employees of Defendant.

       41.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt employees were

subject to Defendant’s same unlawful policy, practice, custom, and/or scheme of engaging in

unlawful timeclock rounding vis-à-vis said employees’ pre-shift and post-shift hours worked

and/or work performed, to the detriment of said employees and to the benefit of Defendant, in

violation of the FLSA and WWPCL.

       42.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt employees were

subject to Defendant’s same unlawful policy, practice, custom, and/or scheme of failing to

compensate Plaintiff and all other hourly-paid, non-exempt employees for meal periods during

which they were not completely relieved of duty or free from work for at least thirty (30)

consecutive minutes in duration, in violation of the WWPCL (and which resulted in overtime

violations of the FLSA).

       43.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject

to Defendant’s same pay and timekeeping policies and practices.

       44.    During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other hourly-paid, non-

exempt employees’ hours worked each workweek.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 8 of 31 Document 1
       45.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained an electronic time-clock system (hereinafter

simply “Defendant’s electronic timekeeping system”) that Plaintiff and all other hourly-paid,

non-exempt employees used on a daily basis for timekeeping and/or recordkeeping purposes.

       46.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system on a daily basis for timekeeping and/or

recordkeeping purposes.

       47.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid, non-exempt employees.

       48.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid, non-exempt employees.

       49.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff and all other

hourly-paid, non-exempt employees for all remuneration earned.

       50.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to “clock in” and to “clock out” of work each day at

the beginning and end of their shifts, respectively.

       51.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 9 of 31 Document 1
compensable work immediately after “clocking in” via Defendant’s electronic timekeeping

system at the beginning of their shifts each work day.

       52.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed

compensable work immediately prior to “clocking out” via Defendant’s electronic timekeeping

system at the end of their shifts each work day.

       53.     Each work day during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-

exempt employees to record their hours worked and work performed by “clocking in” at the

beginning of their shifts (when compensable work commenced) and “clocking out” at the end of

their shifts (when compensable work ceased) via Defendant’s electronic timekeeping system.

       54.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to record all hours worked and work performed each

work day and each workweek.

       55.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’ “clock in”

and “clock out” times each work day via Defendant’s electronic timekeeping system were kept,

stored, and/or retained by Defendant.

       56.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’ “clock in”

and “clock out” times each work day via Defendant’s electronic timekeeping system recorded,




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 10 of 31 Document 1
reflected, and represented the actual hours worked and work performed each work day and each

workweek by Plaintiff and all other hourly-paid, non-exempt employees.

       57.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s pay policies and practices failed to compensate Plaintiff

and all other hourly-paid, non-exempt employees for all hours actually worked and/or work

performed each work day and each workweek as recorded, reflected, and represented via

Defendant’s electronic timekeeping system.

       58.    Each work day during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant directed, required, and/or expected Plaintiff and all

other hourly-paid, non-exempt employees to “clock in” and be ready to work by no later than

their normal and customary daily scheduled shift start times. Despite this, during the three (3)

year period immediately preceding the filing of this Complaint (ECF No. 1), Defendant’s

compensation practice applicable to Plaintiff and all other hourly-paid, non-exempt employees

was to round said employees’ actual hours worked and/or work performed each work day as

recorded, reflected, and represented via Defendant’s electronic timekeeping system in the

following manner: forward in intervals of fifteen (15) minutes prior to said employees’

scheduled shift start times; and backwards in intervals of fifteen (15) minutes after said

employees’ scheduled shift end times. Such a practice resulted in Defendant shaving time from

Plaintiff’s and all other hourly-paid, non-exempt employees’ timesheets each work day and each

workweek for pre-shift and post-shift hours worked and/or work performed while “clocked in”

via Defendant’s electronic timekeeping system.

       59.    For example, during the three (3) year period immediately preceding the filing of

this Complaint (ECF No. 1), and as it related to Plaintiff’s normal and customary daily work




        Case 2:21-cv-00302-SCD Filed 03/10/21 Page 11 of 31 Document 1
schedule of 5:45 a.m. to 2:00 p.m., Defendant’s electronic timekeeping system rounded

Plaintiff’s (any all other hourly-paid, non-exempt employees’) “clock in” and “clock out” times

in the following manner: if Plaintiff arrived to work at Defendant, “clocked in” at 5:38 a.m. and

immediately began performing compensable work, the “clock in” time was rounded forward to

5:45 a.m. for compensation purposes; and if Plaintiff or any other hourly-paid, non-exempt

employee “clocked out” (late) after the end of their scheduled shift at 2:05 p.m. immediately

after performing compensable work, the “clock out” time was rounded backwards to 2:00 p.m.

for compensation purposes.

       60.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant failed to compensate Plaintiff and all other hourly-paid, non-

exempt employees when compensable work commenced each work day (as recorded, reflected,

and represented via Defendant’s electronic timekeeping system); instead, Defendant

compensated Plaintiff and all other hourly-paid, non-exempt employees based on the rounded

times each workweek via its electronic timekeeping system, to the detriment of said employees

and to the benefit of Defendant.

       61.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees used

Defendant’s electronic timekeeping system to “clock out” for (and to “clock back in” from) meal

periods each work day.

       62.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-exempt

employees to “clock out” for (and to “clock back in” from) meal periods each workday via its

electronic timekeeping system.




        Case 2:21-cv-00302-SCD Filed 03/10/21 Page 12 of 31 Document 1
       63.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees “clocked out”

at the beginning of their meal periods each work day – and then “clocked back in” at the

conclusion of their meal periods in the same manner – via Defendant’s electronic timekeeping

system.

       64.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed

compensable work immediately prior to “clocking out” via Defendant’s electronic timekeeping

system for meal periods each work day.

       65.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees for work performed immediately prior to “clocking out” its electronic timekeeping

system for meal periods each work day.

       66.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees performed

compensable work immediately after “clocking back in” via Defendant’s electronic timekeeping

system from meal periods each work day.

       67.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees for work performed immediately after “clocking back in” via its electronic

timekeeping system from meal periods each work day.

       68.    On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant’s policy in practice was not to compensate Plaintiff




          Case 2:21-cv-00302-SCD Filed 03/10/21 Page 13 of 31 Document 1
and all other hourly-paid, non-exempt employees for meal periods during which said employees

“clocked out” and then “clocked back in” via its electronic timekeeping system.

       69.     Often times on a daily basis during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-

exempt employees’ meal periods lasted less than thirty (30) consecutive minutes in duration.

       70.     Often times on a daily basis during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-

exempt employees’ meal periods lasted less than thirty (30) consecutive minutes in duration

because said employees’ were performing compensable work on Defendant’s behalf, with

Defendant’s knowledge, for Defendant’s benefit, and/or at Defendant’s direction.

       71.     On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt employees’

meal periods were not work-free for at least thirty (30) consecutive minutes in duration.

       72.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), the duration of Plaintiff’s and all other hourly-paid, non-exempt

employees’ meal periods were identified via said employees’ “clock” times via Defendant’s

electronic timekeeping system.

       73.     On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees did

not take and/or were not provided meal periods that lasted at least thirty (30) consecutive

minutes in duration.

       74.     On a daily basis during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 14 of 31 Document 1
“clocked out” at the beginning of their meal periods – and then “clocked back in” at the

conclusion of their meal periods in the same manner – less than thirty (30) consecutive minutes

thereafter, respectively, via Defendant’s electronic timekeeping system in order to return to work

at Defendant.

       75.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant failed to compensate Plaintiff and all other hourly-paid, non-

exempt employees for on duty meal periods that lasted less than thirty (30) consecutive minutes

in duration despite having an actual and accurate record of said employees’ hours worked and/or

work performed each work day and each workweek via its electronic timekeeping system.

       76.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s pay policies and practices failed to compensate Plaintiff

and all other hourly-paid, non-exempt employees for all work performed each work day as

described herein despite Defendant having an actual and accurate record of said employees’

hours worked and/or work performed each work day and each workweek via its electronic

timekeeping system.

       77.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to,

on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-exempt

employees when compensable work commenced and ceased each work day.

       78.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to,

on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-exempt

employees for all compensable work performed throughout the work day.




        Case 2:21-cv-00302-SCD Filed 03/10/21 Page 15 of 31 Document 1
       79.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant knew and/or was aware that its pay policies and practices

failed to compensate Plaintiff and all other hourly-paid, non-exempt employees for all pre-shift

and post-shift compensable work performed as described herein despite having a record of all

hours worked and work performed each work day and each workweek via its electronic

timekeeping system.

       80.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant knew and/or was aware that its pay policies and practices

failed to compensate Plaintiff and all other hourly-paid, non-exempt employees for on duty meal

periods that lasted less than thirty (30) consecutive minutes in duration despite having a record of

all hours worked and work performed each work day and each workweek via its electronic

timekeeping system.

       81.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt employees for all hours actually worked and/or work performed

each work day and each workweek at an overtime rate of pay.

       82.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during workweeks when no overtime was due, if any, Defendant

suffered or permitted Plaintiff and all other hourly-paid, non-exempt employees to work without

being paid appropriate and lawful compensation at their regular rate(s) of pay for all hours

worked and/or work performed each work day and each workweek.

       83.     Defendant was or should have been aware that its compensation policies in

practice failed to compensate Plaintiff and all other hourly-paid, non-exempt employees in the




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 16 of 31 Document 1
same or similar fashion for all hours worked and/or work performed each work day and each

workweek, at a regular rate of pay and/or at an overtime rate of pay.

               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       84.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

               All hourly-paid, non-exempt employees employed by Defendant
               within the three (3) years immediately preceding the filing of this
               Complaint (ECF No. 1) who have not been compensated for all
               hours worked in excess of forty (40) hours in a workweek as a
               result of Defendant’s compensation practices.

       85.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       86.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       87.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant, as a matter of policy and practice, shaved time from the FLSA

Collective’s timesheets for all pre-shift and post-shift hours worked and/or work performed each

work day while “clocked in” via Defendant’s electronic timekeeping system. These unlawful

timeshaving and rounding practices resulted in Plaintiff and the FLSA Collective being denied

overtime compensation by Defendant at the rate of one and one-half times their regular hourly

rate of pay for hours worked in excess of forty (40) in a workweek.




           Case 2:21-cv-00302-SCD Filed 03/10/21 Page 17 of 31 Document 1
       88.     The First Claim for Relief is brought under and maintained as opt-in Collective

Action pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collective.

       89.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       90.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff as stated herein are the same as those

of the FLSA Collective.

       91.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate employees for all work performed and/or hours worked at the correct and lawful

overtime rate of pay each workweek, in violation of the FLSA.

       92.     Defendant was or should have been aware that its unlawful practices failed to

compensate and deprived Plaintiff and the FLSA Collective of the appropriate and lawful

overtime wages and compensation due and owing to them, in violation of the FLSA.

       93.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s facility in areas where postings

are normally made.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 18 of 31 Document 1
       94.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

       95.     Plaintiff brings this action on behalf of herself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

               WWPCL Class (Rounding): All hourly-paid, non-exempt
               employees employed by Defendant within the two (2) years
               immediately preceding the filing of this Complaint (ECF No. 1)
               through the date of judgment who have not been compensated for
               all hours worked each workweek – at a regular rate of pay or at an
               overtime rate of pay for hours worked in excess of forty (40) hours
               in a workweek – as a result of Defendant’s rounding practices.

               WWPCL Class (Meal Periods): All hourly-paid, non-exempt
               employees employed by Defendant within two (2) years
               immediately prior to the filing of this Complaint (ECF No. 1)
               through the date of final judgment who have not been compensated
               for all hours worked each workweek – at a regular rate of pay or at
               an overtime rate of pay for hours worked in excess of forty (40)
               hours in a workweek – as a result of Defendant’s failure to
               compensate said employees for daily on duty meal periods that
               lasted less than thirty (30) consecutive minutes in duration.

       96.     The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendant. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes are also determinable from Defendant’s records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendant. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       97.     The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the




           Case 2:21-cv-00302-SCD Filed 03/10/21 Page 19 of 31 Document 1
parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of each of the Wisconsin Classes.

       98.    Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Classes in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. Plaintiff and other members of the Wisconsin Classes

sustained similar losses, injuries and damages arising from the same unlawful policies and

practices and procedures.

       99.    Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who are experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

       100.   A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of




        Case 2:21-cv-00302-SCD Filed 03/10/21 Page 20 of 31 Document 1
individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Classes to redress the wrongs done to them.

          101.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          102.   Defendant has violated the WWPCL regarding payment of regular wages and

overtime wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          103.   There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes




           Case 2:21-cv-00302-SCD Filed 03/10/21 Page 21 of 31 Document 1
is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Classes to perform work for Defendant’s benefit without being properly compensated; (3)

Whether Defendant failed to pay Plaintiff and the Wisconsin Classes for all work Defendant

suffered or permitted them to perform each work day and each workweek; (4) Whether

Defendant failed to compensate the Wisconsin Classes for daily on duty meal periods that lasted

less than thirty (30) consecutive minutes in duration; and (5) The nature and extent of class-wide

injury and the measure of damages for the injury.

       104.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                 FIRST CLAIM FOR RELIEF
                      Violations of the FLSA – Unpaid Overtime Wages
                    (Plaintiff on behalf of herself and the FLSA Collective)

       105.    Plaintiff, on behalf of herself and the FLSA Collective, reassert and incorporate

by reference all paragraphs set forth above as if restated herein.

       106.    At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       107.    At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       108.    At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 22 of 31 Document 1
       109.    Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       110.    Defendant violated the FLSA by suffering or permitting Plaintiff and the FLSA

Collective to perform work without being properly or lawfully compensated for each hour

worked in excess of forty (40) hours each workweek. Specifically, Defendant’s unlawful

rounding practice shaved compensable time from the FLSA Collective’s timesheets for all pre-

shift and post-shift worked and/or work performed while “clocked in” via Defendant’s electronic

timekeeping system. By failing to compensate the FLSA Collective in such a fashion as

described herein, this unlawful compensation practice denied Plaintiff and the FLSA Collective

overtime premium pay for each hour they worked in excess of forty (40) hours each workweek

and for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       111.    Defendant violated the FLSA by suffering or permitting Plaintiff and the FLSA

Collective to perform work without being properly or lawfully compensated for each hour

worked in excess of forty (40) hours each workweek. Specifically, Defendant failed to

compensate the FLSA Collective for on duty meal periods that lasted less than thirty (30)

consecutive minutes in duration, in violation of Wisconsin Wage Payment Laws, which resulted

in Defendant failing to compensate the FLSA Collective at an overtime rate of pay for hours

worked in excess of forty (40) per workweek. By failing to compensate the FLSA Collective in

such a fashion as described herein, this unlawful compensation practice denied Plaintiff and the

FLSA Collective overtime premium pay for each hour they worked in excess of forty (40) hours

each workweek and for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       112.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods




        Case 2:21-cv-00302-SCD Filed 03/10/21 Page 23 of 31 Document 1
for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       113.    Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       114.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith and with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       115.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       116.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 24 of 31 Document 1
                                 SECOND CLAIM FOR RELIEF
                     Violation of the WWPCL – Unpaid Overtime Wages
                    (Plaintiff, on behalf of herself and the Wisconsin Class)

       117.    Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       118.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       119.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       120.    At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       121.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       122.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

       123.    Throughout the Wisconsin Class Period, Defendant maintained and perpetrated an

unlawful rounding practice that shaved time from Plaintiff’s and the Wisconsin Class’ timesheets

for all pre-shift and post-shift hours worked and/or work performed while “clocked in” via

Defendant’s electronic timekeeping system each work day and each workweek, resulting in

Defendant impermissibly and unlawfully failing to compensate Plaintiff and the Wisconsin Class




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 25 of 31 Document 1
for any and all hours worked and/or work performed each work day and each workweek at an

overtime rate of pay, in violation of the WWPCL.

         124.   Defendant willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of the WWPCL.

         125.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         126.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

                                THIRD CLAIM FOR RELIEF
              Violation of the WWPCL – Unpaid Overtime and Regular Wages
 (Plaintiff, on behalf of herself and the Wisconsin Class – Unpaid On Duty Meal Periods)

         127.   Plaintiff, on behalf of herself and the Wisconsin Class, re-alleges and incorporates

all previous paragraphs as if they were set forth herein.

         128.   At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).




          Case 2:21-cv-00302-SCD Filed 03/10/21 Page 26 of 31 Document 1
       129.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       130.    At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       131.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       132.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

       133.    Throughout the Wisconsin Class Period, Defendant willfully failed to pay

Plaintiff and the Wisconsin Class compensation for on duty meal periods that lasted less than

thirty (30) consecutive minutes in duration, in violation of Wisconsin Wage Payment Laws, at an

overtime rate of pay for hours worked in excess of forty (40) per workweek and/or at a regular

rate of pay for hours worked not in excess of forty (40) per workweek.

       134.    Throughout the Wisconsin Class Period, Plaintiff and the members of the

Wisconsin Class have sustained losses in their compensation as a proximate result of

Defendant’s violations. Accordingly, Plaintiff and the Wisconsin Class seek damages in the

amount of their respective unpaid compensation, injunctive relief requiring Defendant to cease

and desist from its violations of the Wisconsin laws described herein and to comply with them,

and such other legal and equitable relief as the Court deems just and proper. Under Wis. Stat. §




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 27 of 31 Document 1
109.11, Plaintiff and the Wisconsin Class may be entitled to liquidated damages equal and up to

fifty percent (50%) of the unpaid wages.

       135.    Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

                              FOURTH CLAIM FOR RELIEF
Violation of the WWPCL – Unpaid Regular Wages / Failure to Pay An Agreed-Upon Wage
                  (Plaintiff, on behalf of herself and the Wisconsin Class)

       136.    Plaintiff, on behalf of herself and the Wisconsin Class, re-alleges and incorporates

all previous paragraphs as if they were set forth herein.

       137.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       138.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       139.    At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       140.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       141.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.




         Case 2:21-cv-00302-SCD Filed 03/10/21 Page 28 of 31 Document 1
       142.    Throughout the Wisconsin Class Period, the Wisconsin Class was entitled to

payments from Defendant at their agreed upon wage, as defined in Wis. Stat. § 109.01(3), for

each hour worked, pursuant to Wis. Stat. § 109.03.

       143.    Throughout the Wisconsin Class Period, Defendant did not compensate the

Wisconsin Class for each and every hour worked, in accordance with Wis. Admin. Code § DWD

272.

       144.    Throughout the Wisconsin Class Period, Defendant maintained and perpetrated an

unlawful rounding practice that shaved time from Plaintiff’s and the Wisconsin Class’ timesheets

for all pre-shift and post-shift hours worked and/or work performed while “clocked in” via

Defendant’s electronic timekeeping system each work day and each workweek, resulting in

Defendant impermissibly and unlawfully failing to compensate Plaintiff and the Wisconsin Class

for any and all hours worked and/or work performed each work day and each workweek at their

regular hourly rate of pay when hours worked each workweek did not exceed forty (40), in

violation of the WWPCL.

       145.    Defendant willfully failed to pay Plaintiff and the Wisconsin Class compensation

for all hours worked that did not exceed forty (40) hours in a workweek, in violation of the

WWPCL.

       146.    As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin




        Case 2:21-cv-00302-SCD Filed 03/10/21 Page 29 of 31 Document 1
Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         147.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

         WHEREFORE, it is respectfully prayed that this Court grant the following relief:

            a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
               supervised Notice, to all similarly-situated current and former hourly-paid, non-
               exempt employees who worked at and/or were employed by Defendant informing
               them of this action and their rights to participate in this action. Such Notice shall
               inform all similarly-situated current and qualified former employees of the
               pendency of this action, the nature of this action, and of their right to “opt in” to
               this action. Additionally, such notice will include a statement informing the
               similarly-situated current and qualified former employees that it is illegal for
               Defendant to take any actions in retaliation of their consent to join this action;

            b) At the earliest possible time, issue an Order certifying this action as a class action
               pursuant to Federal Rules of Civil Procedure 23;

            c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
               as class counsel pursuant to Federal Rules of Civil Procedure 23;

            d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
               2202, declaring Defendant’s actions as described in the Complaint as unlawful
               and in violation of the FLSA and Wisconsin Law and applicable regulations and
               as willful as defined in the FLSA and Wisconsin Law;

            e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
               similarly-situated hourly-paid, non-exempt employees damages in the form of
               reimbursement for unpaid overtime wages and/or regular wages for all time spent
               performing compensable work for which they were not paid pursuant to the rate
               provided by the FLSA and WWPCL;

            f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
               similarly-situated hourly-paid, non-exempt employees liquidated damages
               pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
               amount of wages and overtime wages owed to them;

            g) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
               situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
               expended in the course of litigating this action, pre-judgment and post-judgment
               interest; and




          Case 2:21-cv-00302-SCD Filed 03/10/21 Page 30 of 31 Document 1
          h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with other relief that the Court deems just and equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 10th day of March, 2021

                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff

                                                  s/ Scott S. Luzi                    .




                                                  James A. Walcheske, State Bar No. 1065635
                                                  Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
235 N. Executive Drive, Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com




        Case 2:21-cv-00302-SCD Filed 03/10/21 Page 31 of 31 Document 1
